 



 

Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made as of November 2, 2016, by and
among Aceto Corporation, a New York corporation (“Parent”), Citron Pharma LLC, a
New Jersey limited liability company (“Seller I”), Lucid Pharma LLC, a New
Jersey limited liability company (“Seller II” and together with Seller I, the
“Sellers”, and each a “Seller”), Citgen Pharma Holding LLC, a New Jersey limited
liability company (“Member I”), Gensource Pharma LLC, a Delaware limited
liability company (“Member II”), and Sudha Kavuru, an individual (“Member III”
and collectively with Member I and Member II, “Direct Members”), SS Pharma LLC,
a New Jersey limited liability company, Shore Pharma LLC, a New Jersey limited
liability company, and Pharma Reach LLC, a New Jersey limited liability company
(collectively, “Indirect Entity Members”), Vimal Kavuru and Subha Sri
Thogarchedu (together, “Indirect Individual Members” and collectively with
Indirect Entity Members, “Indirect Members”; and Indirect Members collectively
with Direct Members, “Members”). Certain capitalized terms used in this
Agreement are defined in Section 6 of this Agreement. All other capitalized
terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Product Purchase Agreement (as defined below). This Agreement is
the Voting Agreement contemplated by the Product Purchase Agreement.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, and to induce Parent
to enter into this Agreement and the transactions contemplated hereby, Parent,
Romeo Charlie Acquisition I, LLC, a Delaware limited liability company and an
indirect wholly-owned subsidiary of Parent (“Purchaser I”), Romeo Charlie
Acquisition II, LLC, a Delaware limited liability company and an indirect
wholly-owned subsidiary of Parent (“Purchaser II” and together with Purchaser I,
“Purchasers”), Sellers, the Members and their agent have entered into that
certain Product Purchase Agreement, of even date herewith (as the same may be
amended, supplemented or waived from time to time, the “Product Purchase
Agreement”);

 

WHEREAS, the Product Purchase Agreement provides for, among other things, the
sale of the Purchased Products and Related Assets by Seller I and Seller II to
Purchaser I and Purchaser II and the assumption of the Assumed Liabilities by
the Purchasers (the “Transaction”);

 

WHEREAS, as part of the consideration for the sale of the Purchased Products and
Related Assets by Sellers to Purchasers and the assumption of the Assumed
Liabilities by Purchasers, upon the terms and subject to the conditions set
forth in the Product Purchase Agreement, (x) at the Closing, Purchasers shall
make the Closing Payment to Sellers, and (y) on each of the Issuance Dates,
Parent shall issue the applicable number of Parent Shares to Sellers (each, an
“Issuance”);

 

WHEREAS, upon each Issuance, each Seller will be the holder of record of its Pro
Rata Share of the Parent Shares; and

 

 

 

 

WHEREAS, the execution, delivery and performance of this Agreement by the
parties hereto is an inducement to Parent’s and Purchasers’ entering into, and
without which Parent and Purchasers would not have entered into, the Product
Purchase Agreement or agreed to consummate the transactions contemplated
thereby.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, and to provide the inducements set forth
above, the parties hereto, intending to be legally bound, hereby agree as
follows.

 

1.           Designation of Subject Securities.

 

(a)          The term “Subject Securities” shall mean any shares of Parent’s
Common Stock designated as “Subject Securities” pursuant to Section 1(b).
Sellers and the Members hereby acknowledge and agree that, in the event that a
Seller effects a permitted Transfer of Parent’s Common Stock at a time when such
Seller owns both Subject Securities and Unrestricted Shares (as defined below),
such Seller shall (and the Members shall cause such Seller to) Transfer all of
such Seller’s Unrestricted Shares before Transferring any Subject Securities.

 

(b)          Fifty percent (50%) of the aggregate number of Parent Shares issued
as Stock Consideration to Seller I and Seller II on each Issuance Date pursuant
to Section 1.8(b) of the Product Purchase Agreement shall be designated by
Parent as “Subject Securities” on its books and records and on the books and
records of Parent’s transfer agent and thereafter shall be treated as “Subject
Securities” hereunder when held by such Seller or by such Seller’s Permitted
Transferees (as defined below); provided, that effective immediately upon the
exercise by Parent of the Call Right (as defined in Section 6 of the
Stockholders’ Rights Agreement), and without any further action, notice or deed,
all of the Repurchased Issued Shares (as defined in the Stockholders’ Rights
Agreement) shall be Subject Securities and shall be designated as such on the
books and records of Parent’s transfer agent, and any Parent Shares issued as
Stock Consideration on any future Issuance Date shall, effective immediately
upon the issuance thereof and without any further action, notice or deed, be
Subject Securities. Any shares of Parent’s Common Stock issued as a dividend or
other distribution on Subject Securities shall also constitute “Subject
Securities” hereunder.

 

2.           Agreement to Vote Shares; Irrevocable Proxy.

 

(a)          Agreement to Vote Shares. During the Term, at any meeting of the
stockholders of Parent (or of the holders of any class of Parent’s capital
stock) called with respect to any and all matters, and at every adjournment or
postponement thereof, and in any action by written consent of the stockholders
of Parent (or of the holders of any class of Parent’s capital stock) in lieu of
a meeting, in each case, with respect to any and all matters upon which the
Subject Securities may be voted, Sellers shall, and the Members shall cause
Sellers to, vote the Subject Securities, or execute a written consent with
respect to the Subject Securities, in the manner directed by the board of
directors of Parent (the “Board”).

 

 -2- 

 

 

(b)          Irrevocable Proxy. Each Seller hereby irrevocably grants to, and
appoints, Albert L. Eilender, Chairman of Parent, Salvatore Guccione, President
and Chief Executive Officer of Parent, Douglas Roth, Treasurer and Chief
Financial Officer of Parent, and Steven S. Rogers, Senior Vice President, Chief
Legal Officer and Corporate Secretary of Parent, and each of them, and each of
their respective successors, as such Seller’s proxies and attorneys-in-fact
(with full power of substitution), for and in the name, place and stead of such
Seller, to vote the Subject Securities, or grant a written consent or approval
in respect of the Subject Securities, at any meeting of Sellers of Parent (or of
the holders of any class of Parent’s capital stock) called with respect to any
and all matters, and at every adjournment or postponement thereof, and in any
action by written consent of Sellers of Parent (or of the holders of any class
of Parent’s capital stock) in lieu of a meeting, with respect to any and all
matters upon which the Subject Securities may be voted. The proxies shall
exercise the rights granted hereunder at the direction of the Board. Each Seller
hereby affirms that the irrevocable proxy set forth in this Section 2(b) is
given in consideration of the execution of the Product Purchase Agreement by
Parent and Purchasers. Each Seller hereby affirms that this irrevocable proxy is
coupled with an interest and may under no circumstances be revoked except upon
the termination of this Agreement in accordance with its terms. Each Seller
hereby ratifies and confirms all actions that each such irrevocable proxy may
lawfully take or cause to be taken by virtue hereof. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of all
applicable Law. The irrevocable proxy granted hereunder shall automatically
terminate upon the expiration of the Term. Each Seller shall take all further
action or execute such other instruments as may be reasonably necessary to
effectuate the intent of this proxy.

 

3.           Seller Covenants.

 

(a)          Restriction on Transfer of Subject Securities. Except as expressly
permitted by the terms of the Stockholders’ Rights Agreement, during the Term,
Sellers shall not, and the Members shall cause Sellers not to, directly or
indirectly, cause or permit any Transfer of any of the Subject Securities to be
effected. Any Transfer of any Subject Securities in violation of this Section 3
shall be void ab initio and shall have no force or effect. Each Seller agrees to
indemnify Parent from all costs, expenses, losses, damages or liabilities,
including reasonable attorneys’ fees and expenses, that result from or arise out
of any purported Transfer in violation of this Agreement.

 

(b)          Permitted Transfers of Subject Securities to Permitted Transferees.
Nothing in this Section 3 shall prohibit a Transfer of Subject Securities by a
Seller in accordance with Section 4 of the Stockholders’ Rights Agreement (the
transferee in any such Transfer, a “Permitted Transferee”); provided, however,
that (x) if a Permitted Transferee is not a party to this Agreement, any such
Transfer shall be permitted only if, as a condition to such Transfer, the
Permitted Transferee agrees in writing to be bound by the terms of this
Agreement by executing and delivering to Parent a joinder in the form attached
as Exhibit A hereto, and (y) if such Permitted Transferee is a party to this
Agreement, such Subject Securities shall remain subject to the terms of this
Agreement and such Person shall be a “Seller” hereunder with respect to such
Subject Securities and the Transferring Seller shall provide written notice of
such Transfer to Parent at least ten (10) calendar days in advance. Parent shall
not permit the Transfer of the Subject Securities on its books or issue a new
certificate representing any such Subject Securities unless and until such
Permitted Transferee shall have complied with the terms of this Section 3(b).
Each certificate representing Subject Securities shall be endorsed by Parent
with the legend set forth in Section 7(m).

 

 -3- 

 

 

(c)          Permitted Sales of Subject Securities. Nothing in this Section 3
shall prohibit any Transfer of Subject Securities by a Seller to any third-party
who is not a Permitted Transferee in accordance with Section 2, Section 3 or
Section 5 of the Stockholders’ Rights Agreement (a “Third-Party Sale”);
provided, however, in the event that a Seller effects a Third-Party Sale at a
time when such Seller owns both Subject Securities and shares of Parent’s Common
Stock that do not constitute Subject Securities (“Unrestricted Shares”), such
Seller shall (and the Members shall cause such Seller to) sell all of such
Seller’s Unrestricted Shares before selling any Subject Securities. Upon the
consummation of a Third-Party Sale of any Subject Securities in accordance with
Section 2, Section 3 or Section 5 of the Stockholders’ Rights Agreement, such
securities shall cease to constitute “Subject Securities” hereunder. For the
avoidance of doubt, any Subject Securities held by a Seller or its Permitted
Transferees that are not sold pursuant to such Third-Party Sale shall remain
subject to the terms and conditions of this Agreement.

 

(d)          Restriction on Transfer of Voting Rights of Subject Securities.
During the period from the date hereof through the end of the Term, except as
provided in this Agreement, none of Sellers shall, and the Members shall cause
Sellers not to, (i) grant, permit or suffer to exist any proxy or power of
attorney or enter into a voting agreement or similar arrangement with respect to
the Subject Securities, except to the extent such proxy, power of attorney,
voting agreement or similar arrangement is in favor of Parent or its designees
set forth in Section 2 (or their respective successors), or (ii) deposit any of
the Subject Securities into a voting trust.

 

(e)          Inconsistent Agreements. During the period from the date hereof
through the end of the Term, Sellers shall not, and the Members shall cause
Sellers not to, enter into any agreement, proxy, voting trust or other
arrangement or understanding with any other Person that would violate, or
prohibit the performance of, render ineffective, or diminish the practical
benefits to Parent of, this Agreement in any respect.

 

4.           Representations, Warranties and Covenants of Sellers. Sellers and
the Members hereby represent, warrant and covenant, jointly and severally, to
Parent as of the date hereof, the Closing Date and each Issuance Date as
follows:

 

(a)          Due Authorization, Etc. Each Seller and Member has legal capacity,
power and authority to enter into this Agreement. This Agreement has been duly
and validly executed and delivered by each Seller and Member and constitutes a
valid and binding agreement or instrument of such Seller or Member, as
applicable, enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect relating to creditors’ rights generally and subject
to general principles of equity.

 

(b)          No Conflict. The execution and delivery of this Agreement by each
Seller and Member does not, and the performance of this Agreement by each Seller
and Member will not, conflict with, violate or result in a breach of or
constitute (with or without notice or the passage of time) a default (or give
rise to any third-party right of termination, cancellation, material
modification or acceleration) under (i) the organizational documents of any
Seller or Member that is an entity, if any, (ii) any law, rule, regulation,
order, decree or judgment applicable to any Seller or Member or the Subject
Securities, or (iii) any contract, indenture, guarantee, lease, mortgage,
license or other agreement, instrument, obligation or undertaking of any kind to
which any Seller or Member is a party or by which any Seller or Member or any of
their properties or assets are bound.

 

 -4- 

 

 

(c)          Title to Securities. Except pursuant to or as permitted by this
Agreement or pursuant to the terms and provisions of the Stockholders’ Rights
Agreement, the Subject Securities, at all times during the Term, will be held by
the corresponding Seller or by a nominee or custodian for the benefit of such
Seller, free and clear of all Liens, including, without limitation, any proxies
or voting trusts.

 

(d)          Reliance by Parent and Purchasers. Each Seller and Member
understands and acknowledges that the execution and delivery of this Agreement
by Sellers and the Members has been a material inducement to Purchasers and
Parent to enter into the Product Purchase Agreement and, in the case of Parent,
the Stockholders’ Rights Agreement and that Parent and Purchasers are entering
into the Product Purchase Agreement and, in the case of Parent, the
Stockholders’ Rights Agreement in reliance upon the execution, delivery and
performance of this Agreement by Sellers and the Members. Each Seller and Member
further understands and acknowledges that its, his or her performance of this
Agreement is a material inducement to each of Parent and Purchasers to
consummate the transactions contemplated by the Product Purchase Agreement.

 

(e)          Stop Transfer. Sellers hereby agree and covenant that they will
not, and the Members will cause Sellers not to, request that Parent register the
Transfer of any certificate or uncertificated interest representing any of the
Subject Securities unless such Transfer and registration are each made in
compliance with this Agreement and the Stockholders’ Rights Agreement. Sellers
and the Members hereby acknowledge and agree that Parent may instruct its
transfer agent to prohibit any Transfer during the Term of any certificate or
uncertificated interests representing any of the Subject Securities Owned by any
Seller or its Permitted Transferees, if any, except to the extent permitted by
this Agreement and the Stockholders’ Rights Agreement.

 

5.           Further Assurances.

 

(a)          From time to time and without additional consideration, Sellers
shall, and the Members shall cause Sellers to, execute and deliver, or cause to
be executed and delivered, such additional confirmatory transfers, assignments,
endorsements, proxies, consents and other instruments, and shall take such
further actions, as Parent may reasonably request in writing for the purpose of
carrying out and furthering the intent of this Agreement.

 

(b)          Each Seller and Member shall not, in any manner, directly or
indirectly, circumvent or attempt to circumvent this Agreement, including,
without limitation, through any reorganization, Transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issuance or sale of
securities, or by forming, joining, or in any way participating in (or otherwise
acting in concert with) any other person, entity or group for the purpose of
taking any action in circumvention of this Agreement or which is restricted or
prohibited under this Agreement. Each Seller and Member shall not take or omit
to take any action that would render any of the representations and warranties
made by such party in Section 4, other than Section 4(b)(ii), Section 4(b)(iii)
and Section 4(d), to cease to be true as of the date made or at any time during
the period from the date hereof through the end of the Term.

 

 -5- 

 

 

6.           Certain Definitions. For purposes of this Agreement,

 

(a)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(b)          A Seller and its Permitted Transferees, if any, shall be deemed to
“Own” or to have acquired “Ownership” of a security if such Seller or its
Permitted Transferees, at the time of determination, is the record owner of such
security, or is the “beneficial owner” of such security within the meaning of
Rule 13d-3 under the Exchange Act.

 

(c)          “Term” shall mean the period of time beginning on the first
Issuance Date until the earliest to occur of (i) a Third-Party Sale of all of
the Subject Securities in accordance with this Agreement and the Stockholders’
Rights Agreement, (ii) following the Issuance Date that occurs on the fourth
(4th) anniversary of the Closing Date, the date on which Sellers collectively
Own less than five percent (5%) of Parent’s Common Stock on a fully diluted
basis (after giving effect to the exercise of all outstanding options and
warrants to purchase Parent’s Common Stock and the conversion or exchange of all
outstanding convertible securities, but excluding the bond hedge agreements
entered into in connection with that certain Indenture governing the $143.75
million aggregate principal amount of 2.00% Convertible Senior Notes due 2020
issued by Parent, dated November 16, 2015, by and between Parent and Citibank,
N.A., as trustee), (iii) the termination of this Agreement upon mutual written
agreement of the Parent, on the one hand, and each of the holders of Subject
Securities to which such termination applies, on the other hand, or (iv)
immediately upon consummation of a Parent Change of Control; provided, that with
respect to clauses (i) and (ii), such event or occurrence shall not have been
caused by a material breach of or material default under any covenant or
obligation contained in Sections 3 and 5 of the Stockholders’ Rights Agreement
or Section 3 of this Agreement by any Seller or Member. Furthermore, the “Term”
shall be deemed to commence and expire on the Issuance Date if the Issuance Date
occurs earlier than the third (3rd) anniversary of the Closing Date as a result
of the failure of Vimal Kavuru to be elected or re-elected to the Parent Board
by the stockholders of Parent at any annual or special meeting of the
stockholders of Parent (x) at which the election of directors to the Parent
Board takes place (unless he is thereafter otherwise elected to the Parent Board
within sixty (60) days after such meeting or within seven (7) days after the
Initial Board Date) and (y) for which Vimal Kavuru has been nominated for
election to the Parent Board, unless such failure occurs after the occurrence of
any of the events described in clauses (a), (b), (c) or (d) of the definition of
Eligibility Event in the Product Purchase Agreement.

 

(d)          A Person shall be deemed to have effected a “Transfer” of a
security if such Person directly or indirectly: (i) sells, pledges, assigns,
encumbers, transfers, allocates or disposes of (including by gift, merger or
operation of law), or grants an option, contract or other arrangement or
understanding with respect to such security or any interest in such security
(including, without limitation, any economic benefit or voting rights) to any
Person other than Parent; (ii) enters into a hedging transaction or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Subject Securities; (iii)
establishes a “put equivalent position” within the meaning of Rule 16a-1(h)
 under the Exchange Act or (iv) enters into an agreement, or otherwise commits,
agrees or offers, to do any of the foregoing.

 

 -6- 

 

 

7.           Miscellaneous.

 

(a)          Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by any Seller or Member without the prior written consent of Parent,
and any attempted or purported assignment or delegation of any of such interests
or obligations shall be void ab initio. Subject to the preceding sentence, this
Agreement shall be binding upon each Seller and Member and each Seller’s and
Member’s heirs, estate, executors and personal representatives, and successors
and permitted assigns. Parent may, upon reasonable prior written notice, but
without the prior written consent of Sellers or the Members, assign all or any
portion of its rights hereunder to any wholly-owned direct or indirect
Subsidiary of Parent. This Agreement shall inure to the benefit of Parent and
its successors and assigns. Without limiting any of the restrictions set forth
in Section 3(a) or elsewhere in this Agreement, this Agreement shall be binding
upon any Person to whom any Subject Securities Owned by Sellers are Transferred,
except as set forth in Section 3(c). Nothing in this Agreement is intended to
confer on any Person (other than Parent and its successors and assigns) any
rights or remedies of any nature.

 

(b)          Disclosure. Each Seller and each Member hereby agrees to permit
Parent to publish and disclose in any press release or other disclosure document
which Parent reasonably determine to be necessary or desirable in connection
with the Transaction and any transactions related thereto, each Seller’s and
Member’s identity and ownership of the Subject Securities and the nature of each
Seller’s and Member’s commitments, arrangements and understandings under this
Agreement.

 

(c)          Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Each party agrees that in the event of any breach or threatened breach by any
other party of any covenant or obligation contained in this Agreement, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to it, whether in Law or equity) to obtain (i) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (ii) an injunction restraining such breach or threatened
breach. Each of the parties agrees that it shall not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that any
other party has an adequate remedy at Law or that any award of specific
performance is not an appropriate remedy for any reason at Law or in equity. Any
party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement shall not
be required to provide any bond or other security in connection with any such
order or injunction. The parties agree that the losing party to any dispute
hereunder shall pay the reasonable out-of-pocket costs, fees and expenses of any
such dispute including, but not limited to, the documented legal fees and
expenses of the prevailing party.

 

 -7- 

 

 

(d)          Notices. All notices or other communications hereunder shall be
deemed to have been duly given and effective upon delivery if in writing and if
served by personal delivery upon the party for whom it is intended, if delivered
by registered or certified mail, return receipt requested, or by a national
courier service, or if sent by facsimile or electronic mail; provided, that the
facsimile or electronic mail is promptly confirmed by telephone confirmation
thereof or followed by one of the other foregoing permitted means of notice
(other than facsimile or electronic mail), to the Person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such Person:

 

To Sellers:

 

2 Tower Center Blvd., Suite 1101

East Brunswick, NJ, 08816
Attention: Vimal Kavuru

E-mail: vkavuru@citronpharma.com

 

To each Member at the address set forth opposite such Member’s name on Schedule
12.1 of the Product Purchase Agreement.

 

with a copy to:

 

Reed Smith LLP

599 Lexington Avenue

22nd Floor

New York, NY 10022

Attn: Niket Rele, Esq.

Facsimile: (212) 521-5400

E-mail: nrele@reedsmith.com

 

and

 

Reed Smith LLP

225 Fifth Avenue

Pittsburgh, PA 15222

Attn: Courtney Murray, Esq.
Facsimile: (412) 288-3063

E-mail: cmurray@reedsmith.com

 

To Parent:

 

Aceto Corporation

4 Tri Harbor Ct.

Port Washington, NY 11050
Attn: Steven S. Rogers, Chief Legal Officer
Facsimile No.: 516-478-9857
Email: srogers@aceto.com

 

 -8- 

 

 

with a copy to:

 

Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, NY 10020
Attn: Steven E. Siesser, Esq.
Facsimile No.: (973) 597-2507
Email: ssiesser@lowenstein.com

 

(e)          Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Parent, on the one hand, and the holder of the
Subject Securities to which such amendment applies (it being understood that an
amendment may be made between Parent and less than all of the holders of Subject
Securities, but shall only be binding on those holders who have executed and
delivered the amendment), or in the case of a waiver, by the party against whom
the waiver is to be effective. No failure or delay by any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege,
and no waiver in any one instance shall be effective with respect to any other
instance or create a course of dealing.

 

(f)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

(g)          Governing Law; Jurisdiction. This Agreement and its negotiation,
execution, performance or non-performance, interpretation, termination,
construction and all Proceedings that may be based upon, arise out of, or relate
to this Agreement, or the transactions contemplated hereby, shall be exclusively
governed by, and construed in accordance with, the Laws of the State of New York
regardless of Laws that might otherwise govern under any applicable conflict of
Laws principles. Each party hereto hereby irrevocably and unconditionally:
(i) consents and submits for itself and its property in any Proceeding based
upon, arising out of, or related to this Agreement and its negotiation,
execution, performance, non-performance, interpretation, termination,
construction or the transactions contemplated hereby, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
any state or federal court sitting in New York County, New York; (ii) consents
that any such Proceeding may be brought in such courts, and waives any objection
that it may now or hereafter have to the venue of any such Proceeding in any
such court or that such Proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (iii) agrees that service of process in
any such Proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
any party hereto at its or his or her address set forth in Section 7(d) or at
such other address of which the sender shall have been previously notified in
writing and in accordance with Section 7(d); and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by Law. Each of the parties hereto also agrees that any final,
non-appealable judgment against a party hereto in connection with any Proceeding
arising out of or relating to this Agreement shall be conclusive and binding on
such party and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

 

 -9- 

 

 

(h)          WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
PROCEEDING BASED UPON, ARISING OUT OF, OR RELATED TO THIS AGREEMENT, AND ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE PARTIES ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(i)           Entire Agreement. This Agreement and the Product Purchase
Agreement (in each case, including all Schedules, Exhibits and Appendices hereto
and thereto) contain the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, except for any written agreement
of the parties hereto that expressly provides that it is not superseded by this
Agreement.

 

(j)           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
term or other provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid, illegal or unenforceable, (x) a suitable
and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (y) the remainder of this Agreement and the
application of such provision to other Persons, entities or circumstances shall
not be affected by such invalidity, illegality or unenforceability, nor shall
such invalidity, illegality or unenforceability affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.

 

 -10- 

 

 

(k)          Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic .pdf submission), each of
which shall be deemed an original, and all of which shall constitute one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered (including by facsimile
or electronic .pdf submission) to the other parties hereto, it being understood
that the parties hereto need not sign the same counterpart.

 

(l)           Interpretive Provisions. The provisions of Section 12.14 of the
Product Purchase Agreement are hereby incorporated by reference as if set forth
herein in their entirety to the extent applicable.

 

(m)         Legend. Each certificate representing the Subject Securities issued
on or after an Issuance Date shall be endorsed by Parent with a legend reading
substantially as follows:

 

“The Shares evidenced hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME (a copy of which may be obtained UPON WRITTEN REQUEST
TO THE SECRETARY OF THE CORPORATION), and by accepting any interest in such
Shares the person accepting such interest shall be deemed to agree to and shall
become bound by all the provisions of that Voting Agreement, including certain
restrictions on transfer and ownership set forth therein.”

 

Parent, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Subject Securities issued on and after the
applicable Issuance Date to bear the legend required by this Section 7(m), and
that it shall supply, free of charge, a copy of this Agreement to any holder of
a certificate evidencing the Subject Securities upon written request from such
holder to Parent at its principal office. The parties do hereby agree that the
failure to cause the certificates evidencing the Subject Securities to bear the
legend required by this Section 7(m) and/or the failure of Parent to supply,
free of charge, a copy of this Agreement as provided hereunder shall not in any
manner affect the validity and/or the enforcement of this Agreement.

 

(n)          Stock Splits, Stock Dividends, Etc. In the event of any issuance of
any shares of Parent’s Common Stock hereafter to any of Sellers in respect of
their Subject Securities (including, without limitation, in connection with any
stock split, stock dividend, recapitalization, reorganization, or the like),
such additional shares of Parent’s Common Stock shall become subject to this
Agreement and shall be endorsed with the legend set forth in Section 7(m).

 

(m)          Effectiveness of Agreement; Termination of Product Purchase
Agreement.  This Agreement is effective as of the date hereof, except for
Sections 2, 3(a), 3(b) and 3(c), which shall be effective as of the beginning of
the Term, and this Agreement and such Sections shall remain effective in
accordance with its and their terms, except that this Agreement in its entirety
shall automatically terminate, without further action, notice or deed, upon the
termination, for any reason, of the Product Purchase Agreement pursuant to
Section 10.1 thereof.

 

(signature pages to follow)

 

 -11- 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.

 

  PARENT:       ACETO CORPORATION         By: /s/ Albert L. Eilender   Name:
Albert L. Eilender   Title: Executive Chairman

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

 -12- 

 

 

  SELLERS:       CITRON PHARMA LLC         By: /s/ Vimal Kavuru   Name: Vimal
Kavuru   Title: Manager and Chief Executive Officer

 

  LUCID PHARMA LLC       By: /s/ Vimal Kavuru   Name: Vimal Kavuru   Title:
Manager and Chief Executive Officer

 

  MEMBERS:       CITGEN PHARMA HOLDING LLC         By: /s/ Vimal Kavuru   Name:
Vimal Kavuru   Title: Manager

 

  GENSOURCE PHARMA LLC         By: /s/ Vimal Kavuru   Name: Vimal Kavuru  
Title: Manager         SS PHARMA LLC         By: /s/ Subha Sri Thogarchedu  
Name: Subha Sri Thogarchedu   Title: Sole Member

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

 -13- 

 

 

  SHORE PHARMA LLC         By: /s/ Vimal Kavuru   Name: Vimal Kavuru   Title:
Sole Member         PHARMA REACH LLC         By: /s/ Subha Sri Thogarchedu  
Name: Subha Sri Thogarchedu   Title: Sole Member

 

  /s/ Vimal Kavuru   Vimal Kavuru       /s/ Sudha Kavuru   Sudha Kavuru      
/s/ Subha Sri Thogarchedu   Subha Sri Thogarchedu

 

 -14- 

 

 

EXHIBIT A

 

JOINDER TO VOTING AGREEMENT

 

Pursuant to Section 3(b) of that certain Voting Agreement, dated as of November
2, 2016 (the “Voting Agreement”) by and among Aceto Corporation ( “Parent”),
Citron Pharma LLC, Lucid Pharma LLC, and the Members (as defined therein), upon
execution and delivery this joinder agreement (this “Joinder”) to Parent and its
acceptance thereof by Parent, the undersigned hereby agrees and acknowledges
that the undersigned is a “Seller” as defined in the Voting Agreement, and
hereby agrees with respect to itself and its Subject Securities to be bound by
the terms and conditions and subject to the obligations of, the Voting Agreement
as a “Seller” thereunder, including, for the avoidance of doubt, the grant of
irrevocable proxy over the voting rights of the Subject Shares listed below to
Parent pursuant to Section 1 of the Voting Agreement. The undersigned further
certifies that the representations and warranties made by the Seller in Section
4 of the Voting Agreement are true, correct and complete as if made by the
undersigned on the date hereof. Capitalized terms used in this Joinder that are
not defined herein shall have the meaning given to such terms in the Voting
Agreement.

 

Executed, in counterpart, as of the ___ day of ___________, 20___

 

  Signature:       Name:       Title:       Address
for
notices:               Subject Securities:                    

 

ACCEPTED & ACKNOWLEDGED:

 

ACETO CORPORATION   By:     Name:     Title:  

 

 

